United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1585
Issued: December 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 8, 2014 appellant filed a timely appeal from a January 9, 2014 merit decision and
a June 18, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a right groin
injury causally related to factors of her employment; and (2) whether OWPC properly denied
appellant’s May 20, 2014 reconsideration request under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 14, 2013 appellant, then a 50-year-old health technician, filed an
occupational disease claim alleging pain in the groin area and adductor muscle of the inner thigh
on the right leg as a result of her employment duties of examining veterans and taking notes on a
computer. She reported that she did not file her claim with the employing establishment within
30 days because the pain started slowly and did not become a real problem until six weeks had
passed. Appellant first became aware of her condition on October 29, 2012 and realized it
resulted from her employment on November 26, 2012.
By letter dated February 20, 2013, OWCP advised appellant that no evidence was
received in support of her claim. It requested that she provide a detailed description of the
employment-related activities she believed contributed to her condition and a medical report
establishing that she sustained a diagnosed condition as a result of her alleged employment
duties.
Appellant submitted several forms from her employing establishment, including a
February 8, 2013 incident report, noting an injury to her groin area due to desk configuration and
location and a receipt of information for work-related injuries which noted that she sustained a
“groin pull” on October 29, 2012.
In a March 6, 2013 letter, appellant stated that as a health technician in the prosthetics
department for the past four years she examined veterans for diabetic shoes, foot orthotics, and
compression hose. Her duties required her to visually examine and palpate the veteran’s foot and
record her notes in the computer system. Because appellant’s keyboard was on an adjustable
tray over her desk top, she had to raise her chair height until her heels were off the floor to use
the keyboard. She then spun her chair around in order to face the veteran behind her, which
required her to push with her toes and engage her inner thigh muscles, and lower her chair height
back to its lowest position to examine the veteran’s feet. When the examination was over
appellant pushed off her right leg, engaged her right inner thigh muscle in order to spin back
around to the computer, and raised her chair again to keyboard height. She stated that the
number of times per day that she performed this motion had varied over the last four years, but
she estimated that she performed these various motions about two to five times per visit.
Appellant speculated that, at the beginning of 2012, she saw 25 patients a day, two to three days
a week. Since July 2012, she treated 15 patients a day for five days a week or approximately 150
to 375 times per week. Appellant alleged that the repeated body mechanics required to do her
job caused increased pain to the interior portion of her right leg which lessened over the weekend
and sometimes at night. Her activities of daily living outside of work included housekeeping,
cooking, laundry, shopping on the weekends, and occasionally walking a mile on her treadmill.
In a March 7, 2013 statement, B. Christine Pelland, Chief of Prosthetic and Sensory Aids
at the employing establishment, reported that she concurred with appellant’s first paragraph that
she examined and measured veterans’ feet and legs for diabetic footwear and compression socks.
Ms. Pelland noted that they had requested an ergonomic review of appellant’s workstation.

2

In a decision dated March 26, 2013, OWCP denied appellant’s claim. It accepted that she
worked as a health technician but denied her claim finding insufficient medical evidence to
establish that she sustained a diagnosed condition as a result of her injury.
Appellant requested a review of the written record on April 10, 2013. She stated that she
was submitting partial documentation because she had to wait to see her general practitioner for
x-rays and physical therapy. Appellant noted that she was also waiting to see a physiatrist. She
submitted various physical therapy treatment notes dated March 8 to 20, 2013.
In an April 4, 2013 new patient evaluation report, Jacqueline York, a physician’s
assistant, related appellant’s complaints of right groin pain for the past three to five months.
Appellant noted no history of injury but stated that she did have repetitive motion at work where
she sat in her chair and twisted around from her desk to the patient chairs and back. Ms. York
reviewed appellant’s history and noted that x-rays of the hip and pelvis demonstrated sacroiliac
joint and mild bilateral hip space narrowing. She reported that any attempt at rotation of the
right hip, especially adduction, exacerbated appellant’s symptoms. Ms. York diagnosed right hip
pain, possibly multifactorial, and lumbar spondylosis.
In an April 5, 2013 magnetic resonance imaging (MRI) scan of the lumbar spine,
Dr. Eric F. Mutz, a Board-certified diagnostic radiologist, noted appellant’s history of right leg
pain since January 2013 from pushing back from tables. He reported mild disc degeneration at
the L4-5 level, but no focal disc oxtrusion or central canal or foraminal stenosis. Dr. Mutz also
suspected some nerve sheath ectasia at L5-S1.
In an April 24, 2013 progress note, Dr. Michael T. Harris, Board-certified in physical
medicine and rehabilitation, examined appellant for complaints of right groin pain in her
adductor magnus. He noted that he ruled out lumbar radiculopathy as evidenced by an MRI
scan.
In May 8 and 15, 2013 progress notes, Dr. Joshua G. Hackel, a Board-certified family
practitioner who specializes in sports medicine, examined appellant for complaints of right hip
and inner thigh pain that developed around October or November 2012. He related that the
symptoms were currently mild to moderate and increased with walking, prolonged sitting,
driving, hiking, and climbing stairs. Dr. Hackel reviewed appellant’s history and conducted an
examination. He observed pain on external rotation with flexion of the hip but no pain with
resistance. Dr. Hackel reported no tenderness, swelling, or deformity. Straight leg raise and
Heel tap tests were negative. Faber test was positive. Dr. Hackel stated that right hip and femur
radiographs demonstrated no soft tissue abnormalities or fractures. He diagnosed right
groin/adductor strain and labral tear of the hip.
In a May 28, 2013 MRI scan of the hip, Dr. Kimberly Garcia, a Board-certified
diagnostic radiologist, noted appellant’s complaints of right hip pain. She observed right greater
than left bilateral hip joint space narrowing and marrow edema and subchondral cyst formation
present anteriorly on the right. Dr. Garcia also reported abnormality and morphologic
irregularity of the anterior and superior labrum of the right hip, which was consistent with labral
tear and labral detachment. She also noted right greater than left gluteus minimus and medium
tendinosis. Dr. Garcia opined that appellant had a technically successful hip arthrogram with

3

anterior-superior labral detachment, bilateral hip osteoarthritis, and right greater than left gluteus
minimus and medius tendinosis. She diagnosed sprain of the hip.
In a July 1, 2013 report, Dr. Adam W. Anz, a Board-certified orthopedic surgeon,
evaluated appellant for right hip and groin pain for approximately the past eight months.
Appellant related that she began to notice the pain when she arose from her stool at work,
specifically with hip adduction and flexion. Dr. Anz reviewed her history and conducted an
examination. He observed normal anatomic alignment and no edema, effusion, obvious
deformities, or discoloration of the right hip. Dr. Anz provided range of motion findings and
noted sharp pain at about 90 to 100 degrees. Anterior impingement was positive and
Trendelenburg’s sign was also present on the right hip. Dr. Anz reported that resisted straight
leg raise was painful. He noted that radiographs of the pelvis demonstrated no obvious osseous
lesions or lucenices. Dr. Anz also observed normal joint space through the lateral sorcil, anterior
sorcil, and in line with fovea. He reported that an MRI scan of the hip demonstrated signal
change at the anterior superior labrum and questionable anterior acetabular subchondral cyst.
Dr. Anz diagnosed labral tear and femoroacetabular impingement (FAI). He stated that appellant
appeared to have subtle hip instability related to combined FAI and labral pathology. Dr. Anz
noted that her symptoms began following an incident where she arose from her stool and
explained that this type of injury was commonly seen when the hip was put into a deep, flexed
position with internal, and external rotation of the hip.
By decision dated August 1, 2013, an OWCP hearing representative denied appellant’s
claim with modification. The hearing representative accepted that appellant’s physician
provided a diagnosis of right hip labrum detachment and bilateral hip osteoarthritis but denied
her claim finding insufficient medical evidence to establish that her accepted condition was
causally related to her employment.
In a letter dated August 29, 2013 and received by OWCP on September 11, 2013,
appellant noted that she was including the results from her orthopedic physician that were not
previously submitted. OWCP treated her letter as a request for reconsideration.
In an October 2, 2013 addendum to his April 24, 2013 report, Dr. Harris related
appellant’s complaints of right groin pain. He noted that it appeared to be her adductor magnus.
Dr. Harris stated that he felt this type of injury to the groin was consistent with twisting under
load bearing. He could not say whether a specific incident caused this type of injury but opined
that there was some type of injury consistent with overall presentation.
In a decision dated January 9, 2014, OWCP denied modification of the August 1, 2013
denial decision.
In an appeal request form received by OWCP on May 20, 2014, appellant requested
reconsideration. In an attached statement, she related that she injured the cartilage in her right
hip socket with the repetitive movement of raising her office chair while swiveling back to her
computer. Appellant explained that from October 2013 to February 2014 her patient load was
greatly reduced due to staffing and her hip felt better during that time. When her patient load
went back to normal she stated that her hip began to hurt again. Appellant reported that she was
unable to get down to people’s feet without creating the hip motion that Dr. Anz referred to.

4

By decision dated June 18, 2014, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant further merit review under 5
U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS -- ISSUE 1
Appellant alleges that she sustained a right groin and inner thigh injury as a result of
repetitively turning around and adjusting the height of her chair in the performance of duty as a
health technician. OWCP accepted that she was diagnosed with a right hip condition and
performed the duties of a health technician. It denied appellant’s claim finding insufficient
medical evidence to establish that her medical condition was causally related to her employment.
The Board finds that she did not meet her burden of proof to establish a right hip injury as a
result of factors of her employment.
Appellant submitted reports by Dr. Harris. In his April 24, 2013 note, Dr. Harris related
her complaints of right groin pain in her adductor magnus and ruled out lumbar radiculopathy
based on diagnostic results. In the October 2, 2013 addendum, he stated that appellant’s injury
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton,
40 ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

appeared to be her adductor magnus. Dr. Harris explained that this type of injury to the groin
was consistent with twisting under load bearing. He could not opine on whether a specific
incident caused this type of injury but reported that there was some type of injury consistent with
overall presentation. The Board notes that Dr. Harris did not provide a firm medical diagnosis or
explanation as to the cause of appellant’s right groin pain but opined that her injury “appeared”
to be her adductor magnus. Although Dr. Harris reported that this type of groin injury was
consistent with twisting under load bearing he could not relate her complaints to any
employment incident or her employment’s duties. His reports lack probative value in that they
did not provide a firm diagnosis, are vague and equivocal, and failed to explain the causal
relationship between appellant’s condition and any specific work-related activities.7
Appellant was also examined by Dr. Hackel. In progress notes dated May 8 and 15,
2013, Dr. Hackel noted complaints of right hip and thigh pain since October or November 2012
and reviewed her history. Upon examination, he observed pain on external rotation with flexion
of the hip but no pain with resistance. Dr. Hackel reported no tenderness, swelling, or deformity.
Straight leg raise and Heel tap tests were negative, but Faber test was positive. He diagnosed
right groin/adductor strain and labral tear of the hip. Dr. Hackel did not, however, provide any
opinion on the cause of appellant’s right hip condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.8 Similarly, the diagnostic reports of
Dr. Mutz is also insufficient to establish causal relationship. Although he noted appellant’s
history of right hip and leg pain and provided diagnoses based on their examination, none of the
physicians provided any opinion on the cause of her diagnosed conditions. Dr. Garcia, a
radiologist, interpreted the MRI scan images. She indicated that the intrapelvic evaluation
showed no obvious abnormity.
Appellant also submitted a July 1, 2013 report by Dr. Anz, who examined her for right
hip and groin pain that began when she arose from her stool at work. Dr. Anz reviewed her
history and noted that an MRI scan of the hip demonstrated signal change at the anterior superior
labrum. Upon examination of the right hip, he observed normal anatomic alignment and no
edema, effusion, obvious deformities, or discoloration of the right hip. He provided range of
motion findings and reported sharp pain at about 90 to 100 degrees. Anterior impingement was
positive and Trendelenburg’s sign was also present on the right hip. Dr. Anz diagnosed labral
tear and FAI. He stated that appellant appeared to have subtle hip instability related to combined
FAI and labral pathology. Dr. Anz noted that her symptoms began following an incident where
she arose from her stool and explained that this type of injury was commonly seen when the hip
was put into a deep, flexed position with internal, and external rotation of the hip.
The Board notes that Dr. Anz attributes appellant’s right hip condition to an incident
when she arose from her stool and not to the repetitive turning and raising of her chair, with her
feet, as alleged by appellant. The Board has held that medical reports must be based on a
complete and accurate factual and medical background. Medical opinions based on an
7

Roy L. Humphrey, 57 ECAB 238, 242 (2005); Michael E. Smith, 50 ECAB 313 (1999).

8

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); .A.D.,
58 ECAB 149 (2006).

6

incomplete or inaccurate history are of limited probative value.9 Dr. Anz did not provide any
explanation, as to how appellant’s repetitive turning in her chair as a health technician caused or
contributed to her right hip condition. A physician must relate specific employment factors
identified by the claimant to the claimant’s condition to establish causal relationship.10 Because
Dr. Anz fails to attribute appellant’s right hip condition to her specific duties as a health
technician, his opinion is also insufficient to establish her claim.
Appellant also submitted an April 4, 2013 evaluation by Ms. York, a physician’s
assistant. Section 8102(2) of FECA, however, provides that the term “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law. Because physician’s
assistants are not “physicians” as defined by FECA, their medical opinions regarding diagnosis
and causal relationship are of no probative medical value.11
On appeal, appellant alleged that the medical evidence established that the type of injury
she sustained was consistent with repetitive twisting and pushing as seen in sports injury. She
noted that she did not play any sports and the place where she did this type of motion was in the
office. As noted above, however, the medical evidence submitted was of limited probative value
and was insufficient to establish that appellant’s right hip condition resulted from factors of her
employment. The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.12 Because appellant failed to provide such
probative medical opinion, the Board finds that OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.13 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district office.14

9

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

10

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

11

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

12

W.W., Docket No. 09-1619 (June 2, 2010); David Apgar, 57 ECAB 137 (2005).

13

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
14

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).

7

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.15
A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.16 A timely, request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.17 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.18
ANALYSIS -- ISSUE 2
In a decision dated January 9, 2014, OWCP denied modification of the August 1, 2013
decision, which denied appellant’s occupational disease claim finding that the medical evidence
did not establish that her right hip condition was causally related to factors of her employment.
Appellant requested reconsideration on May 20, 2014. In an attached statement, she related that
she injured the cartilage in her right hip socket with the repetitive movement of raising her office
chair while swiveling back to her computer. Appellant explained that from October 2013 to
February 2014 her patient load was greatly reduced due to staffing and her hip felt better during
that time. When her patient load went back to normal she stated that her hip began to hurt again.
Appellant reported that she was unable to get down to people’s feet without creating the same
hip pain.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review as the submission of this statement did not require reopening her
case for merit review. OWCP denied her claim finding that the medical evidence failed to
establish a right hip and groin injury as a result of her employment. As the underlying issue in
this case was a medical issue, it must be addressed by relevant new medical evidence.19
Appellant’s statement and further explanation of her employment duties and injury is not
relevant and pertinent to the underlying causal relationship in this case. Therefore, it is not
sufficient to require OWCP to reopen her claim for consideration of the merits.

15

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
16

Id. at § 10.607(a).

17

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

18

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

19

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
hip condition was causally related to factors of her employment. The Board also finds that
OWCP properly denied her request for reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 18, and January 9, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 16, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

